 

 

Case 1:18-cV-OO773-.]B-KBI\/| Document 25 Filed 10/09/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT f

DISTRICT oF NEW MEXICo g
f \}(/
NEW MEXICo HEALTH w im `-Q n …
CoNNECTIoNs, 4 4 t
Plaintirf, h w f iii
V.

No. CV18-00'773 JB/KBM

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
el al. ,

Defendants.

ORDER

Upon consideration of the parties’ Joint Motion to Stay Proceedings and having concluded
that the relief requested is Warranted and appropriate, it is hereby

ORDERED that the parties’ Joint Motion is GRANTED; and it is further

ORDERED that this case is stayed; and it is further

ORDERED that the deadline for Defendants to respond to the Complaint is vacated
pending further proceedings in New Mexico Health Connections v. U.S. Dep ’t of Health & Human
Services, No. l:l6-cv~878 JB/JHR (D.N.M.) (“NMHC v. HHS 1”); and it is further

ORDERED that the parties shall file a joint status report Within 14 days of the Court’s
ruling on Defendants’ Rule 59(e) motion in NMHC v. HHS I, ECF No. 57, to propose a schedule
for further proceedings in this case

SO ORDERED.

    

   

o. ~~. w()

tates District Jud¥e \)

    

\

 

 

Case 1:18-cV-OO773-.]B-KBI\/| Document 25 Filed 10/09/18 Page 2 of 3

APPROVED as to form and substance by the parties, by and through their undersigned counsel:

Dated: October 5, 2018 JOSEPH H. HUNT
Assistant Attorney General

DIANE KELLEHER
Assistant Branch Director

/s/ James Powers

JAMES R. POWERS (TX Bar No. 24092989)
Trial Attorney

U.S. Departrnent of Justice,

Civil Division, F ederal Prograrns Branch
1100 L Street, N.W., Room 11218
Washington, D.C. 20005

Telephone: (202) 353-0543
james.r.powers@usdoj.gov

Counselfor Defendants

/s/ Nancy R. Long

Nancy R. Long

LONG, KOMER & ASSOCIATES, PA
2200 Brothers Road/PO Box 5098
Santa Fe, NM 87502

(505) 982-8405
nancy@longkomer.corn
ernail@longkomer.com
vmarco@longkomer.corn

Barak A. Bassrnan

Sara B. Richman

Leah Greenberg Katz
PEPPER HAMILTON LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
215-981-4000
bassrnanb@pepperlaw.com
richmans@pepperlaw.com
katzl@pepperlaw.com

 

 

Case 1:18-cV-OO773-.]B-KBI\/| Document 25 Filed 10/09/18 Page 3 of 3

z v

Marc D. Machlin

PEPPER HAMILTON LLP
Hamilton Square

600 Fourteenth Street, N.W.
Washington, D.C. 20005-2004
202-220-1200
machlinm@pepperlaw.com

Attorneysfor Plaintl`jj”

